Fourth Court of Appeals
                                San Antonio, Texas
                                   September 24, 2018

                                   No. 04-18-00522-CV

            IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER,

                       From the County Court, Menard County, Texas
                               Trial Court No. 2013-02059A
                         Honorable Joe Loving, Jr., Judge Presiding


                                     ORDER


       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to October 19, 2018.




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court